United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fergus Falls, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-92
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 7, 2010 appellant filed a timely appeal from the April 12, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of its 2003 determination of his wage-earning capacity. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether modification of OWCP’s November 21, 2003 wage-earning capacity
determination is warranted.
FACTUAL HISTORY
On February 22, 1990 appellant, then a 39-year-old full-time city carrier, sustained an
injury in the performance of duty when he lifted a full sack from a relay box. OWCP accepted
1

5 U.S.C. § 8101 et seq.

his claim for low back strain and myofascial syndrome of the lumbar and cervical areas. On
September 3, 1991 appellant returned to limited duty as a carrier/clerk for four hours a day. He
received compensation for temporary partial disability on the periodic rolls.
Effective August 9, 2003, appellant accepted, under protest, a part-time rehabilitation
assignment to work as a distribution clerk (modified). The employing establishment designed
the assignment to accommodate his permanent physical limitations: “The Distribution Clerk
(Modified) position has been tailored to meet your physical needs at this time….” Under the
offer, appellant would be paid 20 work hours and 20 hours administrative leave per week. The
employing establishment explained that the job provided the full and current salary for the job
held on the date of injury and included any step increases appellant would have obtained had he
not been injured.
In a decision dated November 2, 2003, OWCP found that this part-time assignment fairly
and reasonably represented appellant’s wage-earning capacity in the open labor market. It
reduced his compensation for wage loss to zero on the grounds that his actual part-time wages
exceeded the current wages of the full-time job he held at the time of injury.
Effective November 10, 2008, as a result of the National Reassessment Process, the
employing establishment withdrew appellant’s part-time rehabilitation assignment and advised
that there was no work available within his medical restrictions. Appellant covered his absence
with leave and when his leave was depleted, he claimed compensation for temporary total
disability beginning December 5, 2009.
In a decision dated April 12, 2010, OWCP denied modification of its 2003 wage-earning
capacity determination. It noted that the medical evidence demonstrated no change in
appellant’s condition or restriction for “quite a few years.”2 Instead, it appeared that he was
claiming compensation because he exhausted his leave following the loss of his part-time
rehabilitation job as part of the National Reassessment Process. OWCP found that this did not
warrant modification of its earlier determination of wage-earning capacity.
On appeal, appellant argues that OWCP’s 2003 wage-earning capacity determination
was, in fact, erroneous, as it was makeshift or odd-lot. He also argues that his injury-related
condition materially worsened since 2003.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3 “Disability” means the incapacity,

2

On December 19, 2008 appellant informed his attending physician, Dr. Paul Lindquist, that his symptoms had
been about the same over the last few months. Dr. Lindquist noted that there had been no change in his restrictions
for quite a few years.
3

5 U.S.C. § 8102(a).

2

because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions.5 The wage-earning capacity of an employee
is determined by the employee’s actual earnings if the employee’s actual earnings fairly and
reasonably represent his wage-earning capacity.6 While wages actually earned are generally the
best measure of an injured worker’s capacity for employment, such wages may not be based on
makeshift or sheltered employment.7
To determine whether the claimant’s work fairly and reasonably represents his wageearning capacity, OWCP should consider whether the tour of duty is at least equivalent to that of
the job held on date of injury. Unless it is, OWCP may not consider the work suitable. Thus,
reemployment may not be considered suitable when the job is part time, unless the claimant was
a part-time worker at the time of injury.8
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.9
ANALYSIS
In its November 2, 2003 determination, OWCP found that the part-time rehabilitation
assignment appellant had performed since August 9, 2003 fairly and reasonably represented his
wage-earning capacity in the open labor market under normal employment conditions. It offered
no rationale to support this finding.
The rehabilitation modified assignment was part time. Appellant worked only 20 hours a
week in that assignment. At the time of injury, however, he was a full-time worker. OWCP has
administratively determined that part-time reemployment does not fairly and reasonably

4

20 C.F.R. § 10.5(f).

5

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

6

5 U.S.C. § 8115(a).

7

A.J., Docket No. 10-619 (issued June 29, 2010); Connie L. Potratz-Watson, 56 ECAB 316 (2005).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.0814.7.a(1) (October 2009). The postal service recognizes several types of tours of duty, depending on
the kind of work performed. Craft employees such as letter carriers and mail clerks are full-time regular employees
and work 40 hours per week. Part-time regular employees have a fixed schedule but work less than 40 hours per
week. Id., Determining Pay Rates, Chapter 2.0900.3.b(2) (March 2011).
9

Daniel J. Boesen, 38 ECAB 556 (1987).

3

represent a claimant’s wage-earning capacity in the open labor market unless the claimant was a
part-time worker at the time of injury.10
The Board finds that November 2, 2003 wage-earning capacity determination was, in
fact, erroneous. The Board will reverse OWCP’s April 12, 2010 decision denying modification.
CONCLUSION
The Board finds that modification of OWCP’s November 21, 2003 wage-earning
capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

Federal (FECA) Procedure Manual, supra note 8. But see Kathleen A. Price, Docket No. 04-336 (issued
May 19, 2004) (allowing the use of part-time reemployment so long as OWCP adequately considers the
circumstance “in accordance with its procedural requirements”).

4

